REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 claims:
A method for quantifying dynamic response characteristics of a real-time
damper, the method comprising:
positioning the real-time damper between a stationary member and a moveable
member of a shock press having a force transducer;
transmitting motion control signals to the shock press, via a test controller, to thereby
stroke the moveable member and the real-time damper with a constant velocity between
consecutive extremes of stroke;
transmitting a test drive signal to the real-time damper for a calibrated test duration,
via the test controller, wherein the test drive signal has a calibrated test frequency, dwell
points at multiple calibrated frequencies, or a swept range of test frequencies;
measuring, via the force transducer, a force component along a longitudinal axis of
the real-time damper while transmitting the test drive signal; and
quantifying the dynamic response characteristics of the real-time damper over the
calibrated test duration, as a quantified dynamic response, including recording the
dynamic response characteristics in a memory device.
The prior art of record does not teach alone or in combination providing an actively controlled damper in a shock press having a force transducer; transmitting motion control signals to a moveable member of the shock press to stroke the moveable member and the damper; transmitting a test drive signal having at least a calibrated test frequency to the damper; measuring a force component along a longitudinal axis of the damper, via the force transducer, and quantifying the dynamic response of the damper and storing the results in a memory device.
Claim 11 is allowable over the prior art of record for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657